Exhibit 10.2

Secured Term Note No. 1

“THIS SECURED TERM NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. THIS SECURED TERM
NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS SECURED TERM NOTE UNDER SAID
ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO TRUEYOU.COM INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

$25,000,0000.00 New York, New York
(as of) June 30, 2006


SECURED TERM NOTE

        FOR VALUE RECEIVED, TRUEYOU.COM INC., a Delaware corporation the
“Company”), promises to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate
Services Limited, P.O. Box 309 GT, Ugland House, South Church Street, George
Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Purchaser”) or its
registered permitted assigns or successors in interest (together with the
Purchaser, the “Holder”), the sum of Twenty-Five Million Dollars ($25,000,000),
together with any accrued and unpaid interest hereon, on June 30, 2010 (the
“Maturity Date”) if not sooner paid.

        Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof by and between the Company and the Purchaser (as amended,
modified restated and/or supplemented from time to time, the “Purchase
Agreement”).

        The following terms shall apply to this Secured Term Note (as amended,
modified, restated and/or supplemented from time to time, this “Note”):


ARTICLE  I
CONTRACT RATE AND AMORTIZATION

        1.1  Contract Rate.   Subject to Sections 3.2 and 4.10, interest payable
on the outstanding principal amount of this Note (the “Principal Amount”) shall
accrue at a rate per annum equal to the sum of the “prime rate" published in The
Wall Street Journal from time to time (the “Prime Rate”), plus two percent
(2.0%) per annum (such sum being referred to as the “Contract Rate”). The
Contract Rate shall be increased or decreased as the case may be for each
increase or decrease in the Prime Rate in an amount equal to such increase or
decrease in the Prime Rate; each change to be effective as of the day of the
change in the Prime Rate. Interest shall be (i) calculated on the basis of a 360
day year on the unpaid Principal Amount outstanding from time to time during the
applicable period, and (ii) payable monthly, in arrears, commencing on August 1,
2006, on the first business day of each consecutive calendar month thereafter
through and including the Maturity Date, and on the Maturity Date, whether by
acceleration or otherwise. Pursuant to Section 6.3 of the Purchase Agreement (as
defined

--------------------------------------------------------------------------------

herein), the Contract Rate may be increased by 2% per annum in the event that
sufficient shares of the Company's Common Stock have not been authorized to
allow the Purchaser to exercise all of the Warrants by the nine-month
anniversary of the date hereof, and shall remain at such higher rate until such
time as a sufficient number of such shares are authorized. The Principal Amount
of this Note that is contained in the Restricted Account (as defined in the
Restricted Account Agreement referred to in the Purchase Agreement) on the date
of the issuance of this Secured Non-Convertible Term Note is $2,500,000. The
first 12 months of interest payments will be made from funds held under in the
Restricted Account.

        1.2   Contract Rate Payments.   The Contract Rate shall be determined on
the last business day of each calendar month hereafter (other than for increases
or decreases in the Prime Rate which shall be determined and become effective in
accordance with the terms of Section 1.1) until the Maturity Date.

        1.3   Principal Payments.   Amortizing payments of the aggregate
principal amount outstanding under this Note at any time (the “Principal
Amount”) shall be made by the Companies on August 1, 2007 and on the first
business day of each succeeding month thereafter through and including the
Maturity Date (each, an "Amortization Date”). Commencing on the first
Amortization Date, the Companies shall make monthly payments to the Holder on
each Amortization Date, each such payment in the amount of $416,666.67 together
with any accrued and unpaid interest on such portion of the Principal Amount
plus any and all other unpaid amounts which are then owing under this Note, the
Purchase Agreement and/or any other Related Agreement (collectively, the
“Monthly Amount”). Any outstanding Principal Amount, together with any accrued
and unpaid interest and any and all other unpaid amounts which are then owing by
the Company to the Holder under this Note, the Purchase Agreement and/or any
other Related Agreement, shall be due and payable on the Maturity Date.


ARTICLE  II
REDEMPTION

        2.1   Optional Redemption in Cash.   The Company may prepay this Note
(“Optional Redemption”) by paying to the Holder a sum of money equal to: (i) one
hundred percent (100%) of the Principal Amount outstanding at such time together
with accrued but unpaid interest thereon and any and all other sums due, accrued
or payable to the Holder arising under this Note, the Purchase Agreement or any
other Related Agreement, if such Optional Redemption occurs on or prior to
September 1, 2007, and is paid with funds received from equity offerings and/or
indebtedness that is junior to Holder's indebtedness (the “Initial Redemption
Amount”); or (ii) one hundred fifteen percent (115%) of the Principal Amount
outstanding at such time together with accrued but unpaid interest thereon and
any and all other sums due, accrued or payable to the Holder arising under this
Note, the Purchase Agreement or any other Related Agreement (the “Redemption
Amount”) outstanding on the Redemption Payment Date (as defined below). The
Company shall deliver to the Holder a written notice of redemption (the “Notice
of Redemption”) specifying the date for such Optional Redemption (the
“Redemption Payment Date”), which date shall be seven (7) business days after
the date of the Notice of Redemption (the “Redemption Period”). On the
Redemption Payment Date, the Initial

-2-

--------------------------------------------------------------------------------

Redemption Amount or the Redemption Amount, as applicable, must be paid to the
Holder in good funds (i.e. wire transfer in immediately available funds, bank
cashier's check, or United States Federal Reserve check) to the Holder. In the
event the Company fails to pay the Initial Redemption Amount or the Redemption
Amount on the Redemption Payment Date as set forth herein, then such Redemption
Notice will be null and void and of no further force and effect and such failure
to pay shall not constitute an Event of Default hereunder.


ARTICLE  III
EVENTS OF DEFAULT

        3.1   Events of Default.   The occurrence of any of the following events
set forth in this Section 3.1 shall constitute an event of default (“Event of
Default”) hereunder:

                (a)   Failure to Pay.  The Company fails to pay when due any
installment of principal, interest or other fees hereon in accordance herewith,
or the Company fails to pay any of the other Obligations (under and as defined
in the Master Security Agreement) when due, and, in any such case, such failure
shall continue for a period of three (3) business days following the date upon
which any such payment was due.

                (b)   Breach of Covenant.   The Company or any of its
Subsidiaries breaches any covenant or any other term or condition of this Note
in any material respect and such breach, if subject to cure, continues for a
period of fifteen (15) business days after the occurrence thereof; provided that
prior to the expiration of such fifteen (15) business day period, the Company
may send a notice to the Holder notifying the Holder of such default, outlining
its plan to take sufficient actions reasonably likely to cure it, and requesting
that the Holder forbear from taking action on such default for a period of sixty
(60) days (a “Default Request Notice”). Upon receipt of the Default Request
Notice, the Holder may, in its sole discretion, deny such request; however, in
the event that the Holder either (i) expressly grants such request or (ii) has
not responded to such request within three (3) business days of receipt of the
Default Request Notice, the Holder shall forbear from declaring an Event of
Default for such sixty-day period; provided, however, that during such sixty-day
period, the Company shall commence to cure such default within such period in
accordance with such plan and shall proceed continuously in good faith and with
due diligence to cure such default in accordance with such plan.

                (c)   Breach of Representations and Warranties.   Any
representation, warranty or similar factual statement made or furnished by the
Company or any of its Subsidiaries in this Note, the Purchase Agreement or any
other Related Agreement shall have been false or misleading in any material
respect on the date as of which made or deemed made.

                (d)   Default Under Other Agreements.   The occurrence of any
default (or similar term) in the observance or performance of any other
agreement or condition (i) relating to any indebtedness in excess of $500,000
owed, or any guarantees or other credit support of indebtedness in excess of
$500,000 provided, by the Company or any of its

-3-

--------------------------------------------------------------------------------

Subsidiaries (including, without limitation, the Permitted Indebtedness junior
to this Note), or (ii) relating to any contingent obligation in excess of
$500,000 owed or guaranteed by the Company or any of its Subsidiaries, in each
case which shall continue without waiver beyond all applicable grace periods,
and the effect of which default is to cause, or reasonably permit the holder or
holders of such indebtedness or beneficiary or beneficiaries of such contingent
obligation to cause, such indebtedness to become due prior to its stated
maturity or such contingent obligation to become payable;

                (e)   Material Adverse Effect.   Any change or the occurrence of
any event which could reasonably be expected to have a Material Adverse Effect;

                (f)   Bankruptcy.   The Company or any of its Subsidiaries shall
(i) apply for, consent to or suffer to exist the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of creditors, (iii) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, without challenge within
ten (10) business days of receipt of the notice of the filing thereof, or
failure to have dismissed or effectively stayed to the satisfaction of the
Holder in its sole discretion, within sixty (60) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (vii) take any
action for the purpose of effecting any of the foregoing;

                (g)   Judgments.   Attachments or levies in excess of $500,000
in the aggregate are made upon the Company or any of its Subsidiary's assets or
a judgment is rendered against the Company's property involving a liability of
more than $500,000 which shall not have been vacated, discharged, stayed or
bonded within thirty (30) business days from the entry thereof;

                (h)   Insolvency.   The Company or any of its Subsidiaries shall
admit in writing its inability, or be generally unable, to pay its debts as they
become due or to continue operations of its present business;

                (i)   Change of Control.   A Change of Control (as defined
below) shall occur with respect to the Company, unless Holder shall have
expressly consented to such Change of Control in writing. A “Change of Control”
shall mean any event or circumstance as a result of which (i) any "Person" or
"group" (as such terms are defined in Sections 13(d) and 14(d) of the Exchange
Act, as in effect on the date hereof), other than the Holder, is or becomes the
“beneficial owner" (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 50% or more on a fully diluted basis of the
then outstanding voting equity interest of the Company, (ii) the Board of
Directors of the Company shall cease to consist of a majority of the Company's
board of directors on the date hereof (or directors appointed by a majority of
the board of directors in effect immediately prior to such appointment) or (iii)
except for mergers, consolidations and sales permitted under the Purchase
Agreement and other Related Agreements, the Company or any of its Subsidiaries
merges or consolidates with, or sells all or substantially all of its assets to,
any other person or entity;

-4-

--------------------------------------------------------------------------------

                (j)   Indictment Proceedings.   The indictment of the Company or
any of its Subsidiaries or any executive officer of the Company or any of its
Subsidiaries under any criminal statute, or commencement of criminal proceedings
against the Company or any of its Subsidiaries or any executive officer of the
Company or any of its Subsidiaries, pursuant to which statute or proceeding
penalties or remedies sought or available include forfeiture of any of the
property of the Company or any of its Subsidiaries;

                (k)   The Purchase Agreement and Related Agreements.

                        (A)   An Event of Default shall occur under and as and
if defined in the Purchase Agreement or any other Related Agreement.

                        (B)   The Company or any of its Subsidiaries shall
breach any term or provision of the Purchase Agreement or any other Related
Agreement in any material respect and such breach, if capable of cure, continues
unremedied for a period of fifteen (15) business days; provided that prior to
the expiration of such fifteen (15) business day period, the Company may send a
Default Request Notice. Upon receipt of the Default Request Notice, the Holder
may, in its sole discretion, deny such request; however, in the event that the
Holder either (i) expressly grants such request or (ii) has not respond to such
request within three (3) business days of receipt of the Default Request Notice,
the Holder shall forbear from declaring an Event of Default for such sixty-day
period; provided, however, that during such sixty-day period, the Company shall
commence to cure such default within such period in accordance with such plan
and shall proceed continuously in good faith and with due diligence to cure such
default in accordance with such plan.

                        (C)   The Company or any of its Subsidiaries attempts to
terminate, challenges the validity of, or its liability under, the Purchase
Agreement or any Related Agreement.

                        (D)   Any proceeding shall be brought by the Company or
any of its Subsidiaries to challenge the validity, binding effect of the
Purchase Agreement or any Related Agreement.

                        (E)   The Purchase Agreement or any Related Agreement
ceases to be a valid, binding and enforceable obligation of the Company or any
of its Subsidiaries (to the extent such persons or entities are a party
thereto).

                (l)   Stop Trade.   If at any time following the increased
authorization of Common Stock contemplated by Section 6.3 of the Purchaser
Agreement, anyn SEC stop trade order or, once the Company has become listed on a
Principal Market, a Principal Market trading suspension of the Common Stock,
shall be in effect for five (5) consecutive business days or five (5) business
days during a period of ten (10) consecutive business days, excluding in all
cases a suspension of all trading on a Principal Market, provided that the
Company shall not have been able to cure such trading suspension within thirty
(30) business days of the notice thereof or list the Common Stock on another
Principal Market within sixty (60) business days of such notice; or

-5-

--------------------------------------------------------------------------------

                (m)   Failure to Deliver Common Stock.   The Company's failure
to deliver the instructions to the transfer agent within 1 business day and to
use its best efforts to cause the transfer agent to deliver Common Stock to the
Holder within three business days pursuant to and in the form required by the
Warrant as required under Section 9.1(b) of the Purchase Agreement.

        3.2   Default Interest.   Following the occurrence and during the
continuance of an Event of Default the Company shall pay additional interest on
this Note (i.e., in addition to the Contract Rate) in an amount equal to one
percent (1.0%) per month, and all outstanding obligations under this Note, the
Purchase Agreement and each other Related Agreement, including unpaid interest,
shall continue to accrue interest at the Contract Rate plus such additional
interest rate from the date of such Event of Default until the date such Event
of Default is cured or waived.

        3.3   Default Payment.   Following the occurrence and during the
continuance of an Event of Default, the Holder, at its option, may demand
repayment in full of all obligations and liabilities owing by Company to the
Holder under this Note, the Purchase Agreement and/or any other Related
Agreement, including, without limitation, all outstanding principal, accrued but
unpaid interest, all other fees then remaining unpaid and all other amounts
payable hereunder and under the Purchase Agreement and the other Related
Agreements, and/or may elect, in addition to all rights and remedies of the
Holder under the Purchase Agreement and the other Related Agreements and all
obligations and liabilities of the Company under the Purchase Agreement and the
other Related Agreements, to accelerate the obligations and require the Company
to make a Default and Acceleration Payment (“Acceleration Payment”). The
Acceleration Payment shall be equal to 15% of the outstanding principal amount
of the Note. The Acceleration Payment shall be applied first to any fees due and
payable to the Holder pursuant to this Note, the Purchase Agreement and/or the
other Related Agreements, then to accrued and unpaid interest due on this Note
and then to the outstanding principal balance of this Note. The Acceleration
Payment shall be due and payable immediately on the date that the Holder has
exercised its rights pursuant to this Section 3.3.


ARTICLE  IV
MISCELLANEOUS

        4.1   Cumulative Remedies.   The remedies under this Note shall be
cumulative.

        4.2   Failure or Indulgence Not Waiver.   No failure or delay on the
part of the Holder hereof in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.

-6-

--------------------------------------------------------------------------------

        4.3   Notices.   Any notice herein required or permitted to be given
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party notified, (b) when sent by confirmed telex or facsimile if
sent during normal business hours of the recipient, and if not, then on the next
business day, (c) four (4) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one business
day after deposit on a business day in time for that evening's pickup with a
nationally recognized overnight courier, with the cost of delivery prepaid or
for the account of the sender, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Company at the
address provided in the Purchase Agreement executed in connection herewith, and
to the Holder at the address provided in the Purchase Agreement for such Holder,
with a copy to John E. Tucker, Esq., 825 Third Avenue, 14th Floor, New York, New
York 10022, facsimile number (212) 541-4434, or at such other address as the
Company or the Holder may designate by ten (10 days advance written notice to
the other parties hereto.

        4.4   Amendment Provision.   The term “Note” and all references thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended, modified, restated and/or supplemented from time
to time, then as so amended, modified, restated and/or supplemented, and any
successor instrument as such successor instrument may be amended, modified,
restated and/or supplemented. This Note may not be supplemented, modified,
amended, restated, waived, extended, discharged or terminated orally. This Note
may only be (i) supplemented, modified, amended or restated in a writing signed
by the Company and the Purchaser (or in the case of a restated or replacement
note, consented to in a separate writing by the Purchaser if the Purchaser
elects not to sign such note) and (ii) waived, extended, discharged or
terminated in a writing signed by the Company and the Purchaser.

        4.5   Assignability.   This Note shall be binding upon the Company and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder, all solely in
accordance with the Purchase Agreement. The Company may not assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.

        4.6   Cost of Collection.   In case of any Event of Default under this
Note, the Company shall pay the Holder reasonable costs of collection, including
reasonable attorneys' fees.

        4.7   Governing Law, Jurisdiction and Waiver of Jury Trial.

                (a)   THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

                (b)   THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND

-7-

--------------------------------------------------------------------------------

DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY, ON THE ONE HAND, AND THE
HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR ANY OF THE OTHER RELATED
AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS NOTE OR ANY OF THE
RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY ACKNOWLEDGES THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY
OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS NOTE
SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE HOLDER. THE COMPANY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION
WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY FEDERAL
EXPRESS OR REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS
SET FORTH IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF THE COMPANY'S ACTUAL RECEIPT THEREOF OR FOUR (4)
BUSINESS DAYS AFTER DEPOSIT IN THE U.S. MAILS FOR DELIVERY BY SUCH MAIL AND
PROPER POSTAGE PREPAID.

                (c)   THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
HOLDER AND THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

        4.8 Severability.   In the event that any provision of this Note is
finally determined to be invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.

-8-

--------------------------------------------------------------------------------

        4.9   Maximum Payments.   Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum rate
permitted by such law, any payments in excess of such maximum rate shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.

        4.10   Security Interest and Guarantee.   The Purchaser has been granted
a security interest (i) in certain assets of the Company and its Subsidiaries as
more fully described in the Master Security Agreement dated as of the date
hereof, (ii) in the equity interests of the Companies' Subsidiaries pursuant to
the Stock Pledge Agreement dated as of the date hereof; and (iii) in certain
intellectual property of the Company and its Subsidiaries as more fully
described in the Intellectual Property Security Agreement dated as of the date
hereof. The obligations of the Company under this Note are guaranteed to the
Purchaser by certain Subsidiaries of the Company pursuant to the Subsidiary
Guaranty dated as of the date hereof.

        4.11   Construction.   Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.

        4.12   Registered Obligation.   This Note is intended to be a registered
obligation within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)
and the Company (or its agent) shall register this Note (and thereafter shall
maintain such registration) as to both principal and any stated interest.
Notwithstanding any document, instrument or agreement relating to this Note to
the contrary, transfer of this Note (or the right to any payments of principal
or stated interest thereunder) may only be effected by (i) surrender of this
Note and either the reissuance by the Company of this Note to the new holder or
the issuance by the Company of a new instrument to the new holder, or (ii)
transfer through a book entry system maintained by the Company (or its agent),
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).

        4.13   Provisions of the Purchase Agreement.   This Note is the Note
referred to in the Purchase Agreement and other Related Agreements.

        4.14   Entire Agreement. This Note constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof, and supersedes and completely replaces any and all (and no party shall
be liable or bound to any other in any manner by any) prior or other
representations, warranties, covenants, promises, assurances or other agreements
or understandings (whether written, oral, express, implied or otherwise) with
regard to the subjects hereof except as specifically set forth herein.

[Balance of page intentionally left blank; signature page follows]

-9-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Secured Term Note to be
signed in its name effective as of this 30th day of June, 2006.

TRUEYOU.COM INC.


By:__________________________________
     Name:
     Title:



SIGNATURE WITNESS:

(NOT AN ENDORSEMENT, ACCOMMODATION
OR SIGNATURE GUARANTY)

_________________

-10-